NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-7085

                                 JOSEPH A. CELANO,

                                                             Claimant-Appellant,

                                           v.

                   ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                             Respondent-Appellee.


      Joseph A. Celano, of Hatboro, Pennsylvania, pro se.

       Michael J. Dierberg, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
him on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, and Martin F. Hockey, Jr., Assistant Director.


Appealed from: United States Court of Appeals for Veterans Claims

Judge Mary J. Schoelen
                    NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2009-7085

                                  JOSEPH A. CELANO,

                                                              Claimant-Appellant,

                                            v.

                    ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                              Respondent-Appellee.



      Appeal from the United States Court of Appeals for Veterans Claims in
      07-0932, Judge Mary J. Schoelen.

                           ___________________________

                           DECIDED: October 8, 2009
                           ___________________________

Before RADER, PLAGER, and MOORE, Circuit Judges.

PER CURIAM.

      Joseph A. Celano was a Master Chief Petty Officer, U.S. Navy, now retired. He

appeals pro se from the decision of the Court of Appeals for Veterans Claims (Veterans

Court), Celano v. Peake, 22 Vet. App. 341 (2009), affirming the Board of Veterans’

Appeals (Board) decision denying his claim for educational assistance benefits under

title 10, chapter 1606, U.S. Code (referred to herein as the Montgomery GI Bill).

Because the Veterans Court correctly interpreted the Montgomery GI Bill and related

regulations, and because Mr. Celano’s constitutional rights were not violated, we affirm.

      Mr. Celano retired after serving more than thirty years in the Navy. He then

reenlisted in the Selected Reserve for a period of six years, qualifying him for
educational assistance under 10 U.S.C. § 16131. Mr. Celano attended two classes at

Pennsylvania State University (Penn State) for which he now seeks benefits: (1) “Adult

Development and Aging,” which he attended from January 20 to March 24, 1994 (the

1994 class), and (2) “Understanding and Writing Legal Documents,” which he attended

from September 14 to December 22, 1999 (the 1999 class).             The Department of

Veterans’ Affairs (VA) denied Mr. Celano’s application for benefits because it

determined that he took the classes individually in a non-degree setting, rather than in

furtherance of an approved objective or program of education.            In addition, VA

concluded that the request for benefits for the 1994 class was untimely, as it was filed

more than one year after Mr. Celano completed the class.                 See 38 C.F.R.

§ 21.7631(a)(1)(ii). Mr. Celano appealed, and the Board affirmed VA’s decision denying

educational assistance.    Mr. Celano then appealed to the Veterans Court, which

affirmed the decision of the Board.

      Mr. Celano argues that the Veterans Court erred when it interpreted provisions in

the Montgomery GI Bill and related regulations to provide for educational benefits only

for classes taken in connection with an approved objective or program of education.

We review statutory interpretation by the Veterans Court de novo. Andrews v. Principi,

351 F.3d 1134, 1136 (Fed. Cir. 2003); see also 38 U.S.C. § 7292(a). We agree with the

Veterans Court that both the bill and related regulations require that a class be taken in

furtherance of an approved objective or program of education to qualify for benefits.

The Montgomery GI Bill explains that “[e]ducational assistance may be provided under

this chapter for pursuit of any program of education that is an approved program of

education for purposes of chapter 30 of title 38.” 10 U.S.C. § 16131(c)(1) (emphasis




2009-7085                                   2
added).     Chapter 30 of title 38 refers to 38 U.S.C. § 3452(b) for the definition of

“program of education.” 38 U.S.C. § 3002(3)(A). Section 3452(b) states in relevant

part:

               The term “program of education” means any curriculum or any
               combination of unit courses or subjects pursued at an educational
               institution which is generally accepted as necessary to fulfill
               requirements for the attainment of a predetermined and identified
               educational, professional, or vocational objective. Such term also
               means any curriculum of unit courses or subjects pursued at an
               educational institution which fulfill requirements for the attainment
               of more than one predetermined and identified educational,
               professional, or vocational objective if all the objectives pursued
               are generally recognized as being reasonably related to a single
               career field.

Similarly, the regulations relating to the Montgomery GI Bill state that “VA will approve,

and will authorize payment of educational assistance for the reservist’s enrollment in

any course or subject which a State approving agency has approved as provided in

§ 21.7720 of this part, and which forms a part of a program of education as defined in

§ 21.7520(b)(17).” 38 C.F.R. § 21.7620 (emphasis added). Section 21.7720 requires

that either VA or a state approve the course of education. 1 Section 21.7520 defines a

program of education as “a combination of subjects or unit courses pursued at an


        1
               The regulation states:
               A course of education offered by an educational institution
               must be approved by—

               (i) The State approving agency for the State in which the
               educational institution is located; or

               (ii) The State approving agency which has appropriate
               approval authority; or

               (iii) VA, where appropriate.

38 C.F.R. § 21.7720(a)(1).


2009-7085                                     3
educational institution, which combination is generally accepted as necessary to meet

requirements for a predetermined educational, professional, or vocational objective.” 2

Therefore, to qualify for benefits, a class must be taken as part of a program of

education and pursued in furtherance of a predetermined and approved educational

objective. The Veterans Court found that Mr. Celano did not take the 1994 or the 1999

class as part of a program of education. We do not have jurisdiction to review this

factual finding. 38 U.S.C. § 7292(d)(2).

      Mr. Celano also argues that his equal protection rights were violated under the

Fifth or Fourteenth Amendment of the Constitution or 38 C.F.R. § 18.1. He asserts that

a fellow reservist (a military officer) received educational benefits for the 1999 class,

whereas he (an enlisted man) did not. Mr. requested discovery to prove that he was

treated differently from the other reservist.   However, even if true, this would not

constitute a violation of Mr. Celano’s equal protection rights as he has not alleged that

      2
             A program of education:
             (i) Is any unit course or subject or combination of unit
             courses or subjects pursued by a reservist at an educational
             institution, required by the Administrator of the Small
             Business Administration as a condition to obtaining financial
             assistance under the provisions of 15 U.S.C. 636; or

             (ii) Is a combination of subjects or unit courses pursued at an
             educational institution, which combination is generally
             accepted as necessary to meet requirements for a
             predetermined educational, professional, or vocational
             objective. It may consist of subjects or courses which fulfill
             requirements for more than one objective if all objectives
             pursued are generally recognized as being related to a
             single career field; and

             (iii) Includes an approved full-time program of apprenticeship
             or of other on-job training.




2009-7085                                  4
the VA discriminated against him because of his membership in a protected class.

Thus we need not address Mr. Celano’s request for discovery on this issue.

      Finally, Mr. Celano also asserts that the VA violated his due process rights under

the Fifth or Fourteenth Amendment of the United States Constitution. He argues that

educational benefits are property rights and that he “has a right to be heard on this

issue.” Even assuming that Mr. Celano has a property right in these particular benefits,

the Board afforded him the very process that he claims was due—a hearing.

                                        CONCLUSION

      For the foregoing reasons, we affirm the decision of the Veterans Court denying

Mr. Celano educational assistance under the Montgomery GI Bill.

                                           COSTS

      No costs.




38 C.F.R. § 21.7520(b)(17).


2009-7085                                  5